Woods, C. J.,
delivered the opinion of the court.
The appellants — about sixty or seventy in number — exhibited their bill in the chancery court of Lowndes county against the city of Columbus, praying an injunction to restrain the municipal authorities from the collection of the municipal taxes levied upon certain town lots described in the bill, and to have *832declared unconstitutional and void all laws authorizing the taxation of said lots.
The bill shows that the appellants are citizens of Columbus, and lessees of the lots sought to be taxed; that all of said lots are subdivisions of section 16, township 18, range 18, in Lowndes county, upon which is situated three-fourths or more of said city, and that they hold leases to their respective lots for a term of ninety-nine years. These leases, as we learn from the briefs of counsei, the leases themselves, and the act of the legislature under which they were made, are renewable forever, at the option of the lessees.
The ground on which relief is prayed is that this sixteenth section of this particular township — as, indeed, all other sections of like number and character — are held in trust by the United States, or the state of Mississippi, for the benefit of the inhabitants of the township, for school purposes only, and are therefore nontaxable for any purpose, state, county or municipal, and that to tax them at all for governmental purposes would impair the obligation of a contract made, by which they were dedicated exclusively to educational purposes.
A demurrer to the bill was interposed by the appellee and sustained, and from the decree sustaining the demurrer and dismissing complainants’ bill, this appeal is prosecuted. Whatever confusion as to where the title to these lands was lodged, may have originally existed, since the decision of this court in the case of Jones v. Madison County, 72 Miss., 777, it is now clearly and finally settled that the state of Georgia was the donor of the sixteenth sections, and that the title was never in the United States, except for a few years, when, between the dates of the articles of agreement and cession between the state of Georgia and the United States and the date of the admission of Mississippi, as a state, into the union, it was held in trust by the federal government until Mississippi should become a state. Upon the admission of Mississippi into the union, the title and control of these school lands vested in the state, in trust for *833the inhabitants of the various townships. These sixteenth sections are not now, and never were, the property of the United States, and there is in the case before us no question involved as to the taxability of lands belonging to the federal government. We have said, advisedly, that the state, after its admission into the union, took, not only the title in trust to these lands, but that it took absolute control of them. In the exercise of its will, some of the sixteenth section lands were sold outright to private persons, and title vested in them in fee. The most of these lands, in the exercise of its own will, the state has leased for long terms of years to private citizens — ninety-nine years— and, in some instances, by legislative enactment, these long leases are renewable, at the pleasure of the lessees, forever. That those lands now held in fee by private persons, by virtue of such sale and purchase, are subject to taxation, as all other lands held in private ownership, has never been questioned by anyone. They are no longer the property of the state, and are no longer held in trust by the state. There is no direct declaration, nor any reasonable inferential one, in the articles of cession between Georgia and the United States, or in any constitution or laws, that these lands shall not be taxed as other private property, when they have passed into the hands of private persons, and become individual property. Not only this, but no reason, even plausible, can be advanced to support such a proposition.
The remarks just made, touching the liability to taxation of these lands sold to private persons, are applicable likewise to those lands held under lease, and especially to those held under long leases for ninety-nine years, and renewable forever at the option of the lessees. Practically, such leasehold interests are of value as great as the fee in the lands sold and title vested in the purchasers, and, practically, such leaseholders have all that the owners in fee possess.
In both classes of cases, the proceeds derived from the lands are devoted exclusively to purposes of education. It is said, however — and this is the view relied upon to sustain the con*834tention — that some supposed obligation of some supposed contract has been or will be impaired by the imposition and collection’of the taxes sought to be enjoined, that the rentals derived from the leased lands will be reduced by the taxes levied and collected, and precisely in proportion to the amounts of such taxes. But the contention is utterly untenable, even if, in any event, that contention were entitled to consideration in dealing with the right of the state, or any of its civil subdivisions, to subject the leased lands to taxation, for it is apparent that the rentals of these lands in this controversy were fixed by contracts of lease for ninety-nine years, before any effort had been made to subject them to taxation, and that rental value can never be diminished by the imposition of taxes, because, as has been already stated, these leases are renewable forever, both by the terms of the contracts of the lease, and the act of the legislature, under which they were made. It is clear that the school revenues derived from these leases can never be diminished by reason of the lands covered by them being made to bear their just proportion of the burden of taxation, if the present leaseholders shall elect to renew their lease contracts upon their expiration; and if they shall not, and new leases shall be made to others, looking at the record before us, it requires no prophetic vision to see that the revenues from new leases will be immensely greater than those derived under the present leases, despite any burdens of taxation that may be imposed.
The power in the legislature to tax is, within constitutional bounds, unlimited. The complaint here is that as there was a contract to devote these lands exclusively to school purposes, any taxation would impair the obligation of that contract by diminishing the sum that would otherwise be raised from rentals to be devoted to educational purposes. But granting the contract right, for the purposes of this discussion, we have seen that the exercise of the right of taxation will not diminish the school revenues to the extent of one cent.
So far as our research, aided by the briefs of counsel, has *835gone, there cannot be found an authority that raises a doubt as to the state’s right to tax these lands, at least, to the extent of the interest of the leaseholder. The naked power to tax in this case is indisputable, and the contention of the able and learned counsel for the appellants is, that these lands, or any interests in them, are nontaxable. It is contrary to all authority, and to every rule of reason, to say that the value of the personal interest in the leased premises of the private citizen may not be taxed, as distinguished from the value of the fee in the same premises, however valuable the former may be in and of itself.
The only authority which the zeal of counsel, or our own diligent efforts, has brought to light, is the case of Daugherty, Tax Collector, v. Thompson, 71 Texas, 192, in which the right to tax the leasehold interest in school land was denied. But' that decision was made upon the interpretation of the peculiar constitutional provisions and legislative enactments of that state as to what are called county school lands. But, while so deciding the question there presented, that court distinctly declares that “ the general rule is that the owner of real estate leased is taxed upon the entire value of the property, and this satisfies the constitutional requirement that ‘ all property in this state, whether owned by natural persons or corporations, other than municipal, shall be taxed in proportion to its value.’ While such property, leased for a term of three years or more, for a purpose not carrying the exemption, would become subject to taxation at its full value, yet the legislature has the power to impose the tax on the value of the leasehold on the lessee; but, in such case, in valuing the real estate for taxation against the owner, it would seem that the value of the leasehold should be deducted, for otherwise there would be double taxation, which, if permissible, will not be presumed to have been intended, in the absence of a law that will not bear any other reasonable construction. Property exempted from taxation, in the hands of its owner, while used for the purposes on account of which *836the exemption is given, will doubtless become subject to taxation, if leased for any period, to be used for a purpose which does not itself give the exemption, unless in cases in which the exemption is given by the constitution, or under a contract which would be impaired by taxation. ’ ’ Thus, it will be seen, that while that court denied the right of taxation of the county ' school lands, in the case before it, because of the court’s construction of the constitution and laws of that state applicable in that case, yet the court distinctly recognizes the general rule, that property exempt in the hands of the owner becomes taxable when leased for any period and to be used for a purpose which does not itself give the exemption; and, further, that the interest of the lessee, in such case, is taxable.
Section 3780, code of 1892, which declares these sixteenth section lands, after having been leased, taxable as other lands during the continuance of the lease, is found in the same words in the codes of 1857, 1871.and 1880, and is, substantially, to be found in our statutes for ten or twelve years prior to the code of 1857. Having undoubtedly the power to tax the interest of the leaseholder, the legislature, in the exercise of that power, has fixed the basis upon which the assessment and levy shall be made, and that the taxing power had the right to do. With the exercise of this power, the courts may not interfere unless clearly violative of some constitutional provision. If we thought the exercise of the power in this instance oppressive and harsh (and’we do not), still that would not justify the interposition of the courts of the state. Within constitutional limits, the power of the legislature in matters of taxation is supreme and beyond the control of the judiciary. This great attribute of sovereignty is lodged with the legislative department, and, for abuse in its exercise, the corrective lies not with the courts, but with the people, the source of all power primarily, and to whom the legislature must answer. The remedy lies in the ballot box.
The supreme court of the United States, in Cooper v. Rob*837erts, 18 Howard, 181, uses this language in discussing the, power of the state over these lands: “The trusts created by these compacts relate to a subject certainly of universal interest, but of municipal concern, over which the power of the state is plenary and exclusive. In the present instance the grant is to the state directly, without limitation of its power, though there is a sacred obligation imposed on its public faith. ’ ’
If the trust reposed in the state, touching the control, management and disposition of these lands, is without limitation of the state’s power, if the matter is of purely municipal concern, over which the power of the state is plenary and exclusive, then it is difficult to imagine any solid reason by which the state’s power to fix the basis of the assessment of the lands for levy and collection of taxes can be called in question.
In reply to the argument of counsel for appellants, touching the conflict between the law of the state and the ordinance of the city of Columbus as to sales of these lands for nonpayment of taxes, and the rights of purchasers at such sale, it is sufficient to observe that the general law of the state declares that ‘ ‘ only the title of the lessee or his assignee shall pass by the sale, ’ ’ and in so far as the mere municipal ordinance is in conflict with the general law on this point, it must fail. The purchaser at city tax sale would only acquire the title of the lessee or his assignee.

Affirmed.